       Case 3:21-cv-00456 Document 1 Filed 05/06/21 Page 1 of 9 Page ID #1


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                    :
                                             :
                        PLAINTIFF,           :
                                             :
               v.                            :      Civil No.   21-cv-456
                                             :
ONE 2020 FORD F350 CREW CAB XLT              :
PICKUP TRUCK, BEARING                        :
VIN: 1FT8W3B64LEC41202, WITH ALL             :
ACCESSORIES, ATTACHMENTS, AND                :
COMPONENTS THEREON; ONE                      :
2019 CADILLAC ESCALADE ESV,                  :
BEARING VIN: 1GYS4KKJ7KR254957,              :
WITH ALL ACCESSORIES,                        :
ATTACHMENTS, AND COMPONENTS                  :
THEREON; ONE 1962 CHEVROLET                  :
IMPALA CONVERTIBLE, BEARING                  :
VIN: 21869F279747, WITH ALL                  :
ACCESSORIES, ATTACHMENTS, AND                :
COMPONENTS THEREON; $59,624.20               :
IN FUNDS SEIZED FROM REGIONS                 :
BANK ACCOUNT NO. 4577; and                   :
$17,065.66 IN FUNDS SEIZED FROM              :
SCOTT CREDIT UNION ACCOUNT                   :
NO. 8198,                                    :
                                             :
                       DEFENDANTS.           :

                         VERIFIED COMPLAINT FOR FORFEITURE

       The United States of America, by and through its attorneys, Steven D. Weinhoeft, United

States Attorney for the Southern District of Illinois, and Adam E. Hanna, Assistant United States

Attorney, states as follows:

                                                 COUNT I

       1.      This is a civil action in rem brought to enforce the provisions of 18 U.S.C. '

981(a)(1)(A) and 18 U.S.C. ' 981(a)(1)(C) for property constituting or derived from proceeds of

violations of Title 18, United States Code, Sections 1341 (Mail Fraud); Title 18, United States Code,

Section 1951 (Extortion); Title 18, United States Code, Section 1956 (Money Laundering); and Title
       Case 3:21-cv-00456 Document 1 Filed 05/06/21 Page 2 of 9 Page ID #2


18, United States Code, Section 1957 (Monetary Transaction in Criminally Derived Property).

       2.      This Court has subject-matter jurisdiction over this matter by virtue of 28 U.S.C.

' 1345, in rem jurisdiction by virtue of 28 U.S.C. ' 1355, and venue by virtue of 28 U.S.C. ' 1395(b).

       3.      The defendant property is one 2020 Ford F350 Crew Cab XLT Pickup Truck, bearing

VIN: 1FT8W3B64LEC41202, with all accessories, attachments, and components thereon.

       4.      The defendant property was seized on or about November 19, 2020, from the residence

of Matissia Holt in O’Fallon, St. Clair County, Illinois.

       5.      The property consists of a vehicle which is currently being stored by the United States

Marshals Service.

       6.      The facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A, which is attached and fully incorporated by reference.

       7.      The defendant property represents property constituting or derived from proceeds of

violations of Title 18, United States Code, Sections 1341 (Mail Fraud); Title 18, United States Code,

Section 1951 (Extortion); Title 18, United States Code, Section 1956 (Money Laundering); and Title

18, United States Code, Section 1957 (Monetary Transaction in Criminally Derived Property) and is

subject to forfeiture pursuant to 18 U.S.C. ' 981(a)(1)(A) and 18 U.S.C. ' 981(a)(1)(C).

       8.      The property is already in the possession, custody, and control of the United States.

       WHEREFORE, the United States of America respectfully requests that a Warrant and

Summons for Arrest of Articles In Rem be issued for the 2020 Ford F350 Crew Cab XLT Pickup

Truck, bearing VIN: 1FT8W3B64LEC41202, with all accessories, attachments, and components

thereon; that due notice be given to all parties to appear and show cause why the forfeiture should not

be decreed; that judgment be entered declaring the defendant property to be forfeited to the United

States of America for disposition according to law; and that the United States of America be granted

                                                    2
       Case 3:21-cv-00456 Document 1 Filed 05/06/21 Page 3 of 9 Page ID #3


such other and further relief as this Court may deem just and proper, together with the costs and

disbursements of this action.

                                                 COUNT II

       1.      This is a civil action in rem brought to enforce the provisions of 18 U.S.C. '

981(a)(1)(A) and 18 U.S.C. ' 981(a)(1)(C) for property constituting or derived from proceeds of

violations of Title 18, United States Code, Sections 1341 (Mail Fraud); Title 18, United States Code,

Section 1951 (Extortion); Title 18, United States Code, Section 1956 (Money Laundering); and Title

18, United States Code, Section 1957 (Monetary Transaction in Criminally Derived Property).

       2.      This Court has subject-matter jurisdiction over this matter by virtue of 28 U.S.C.

' 1345, in rem jurisdiction by virtue of 28 U.S.C. ' 1355, and venue by virtue of 28 U.S.C. ' 1395(b).

       3.      The defendant property is one 2019 Cadillac Escalade ESV, bearing VIN:

1GYS4KKJ7KR254957, with all accessories, attachments, and components thereon.

       4.      The defendant property was seized on or about November 19, 2020, from the residence

of Matissia Holt in O’Fallon, St. Clair County, Illinois.

       5.      The property consists of a vehicle which is currently being stored by the United States

Marshals Service.

       6.      The facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A, which is attached and fully incorporated by reference.

       7.      The defendant property represents property constituting or derived from proceeds of

violations of Title 18, United States Code, Sections 1341 (Mail Fraud); Title 18, United States Code,

Section 1951 (Extortion); Title 18, United States Code, Section 1956 (Money Laundering); and Title

18, United States Code, Section 1957 (Monetary Transaction in Criminally Derived Property) and is

subject to forfeiture pursuant to 18 U.S.C. ' 981(a)(1)(A) and 18 U.S.C. ' 981(a)(1)(C).

                                                    3
        Case 3:21-cv-00456 Document 1 Filed 05/06/21 Page 4 of 9 Page ID #4


        8.     The property is already in the possession, custody, and control of the United States.

        WHEREFORE, the United States of America respectfully requests that a Warrant and

Summons for Arrest of Articles In Rem be issued for the 2019 Cadillac Escalade ESV, bearing VIN:

1GYS4KKJ7KR254957, with all accessories, attachments, and components thereon; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed; that

judgment be entered declaring the defendant property to be forfeited to the United States of America

for disposition according to law; and that the United States of America be granted such other and

further relief as this Court may deem just and proper, together with the costs and disbursements of

this action.

                                                 COUNT III

        1.     This is a civil action in rem brought to enforce the provisions of 18 U.S.C. '

981(a)(1)(A) and 18 U.S.C. ' 981(a)(1)(C) for property constituting or derived from proceeds of

violations of Title 18, United States Code, Sections 1341 (Mail Fraud); Title 18, United States Code,

Section 1951 (Extortion); Title 18, United States Code, Section 1956 (Money Laundering); and Title

18, United States Code, Section 1957 (Monetary Transaction in Criminally Derived Property).

        2.     This Court has subject-matter jurisdiction over this matter by virtue of 28 U.S.C.

' 1345, in rem jurisdiction by virtue of 28 U.S.C. ' 1355, and venue by virtue of 28 U.S.C. ' 1395(b).

        3.     The defendant property is one 1962 Chevrolet Impala Convertible, bearing VIN:

21869F279747, with all accessories, attachments, and components thereon.

        4.     The defendant property was seized on or about February 5, 2021, from Gateway

Classic Cars in O’Fallon, St. Clair County, Illinois.

        5.     The property consists of a vehicle which is currently being stored by the United States

Marshals Service.

                                                    4
       Case 3:21-cv-00456 Document 1 Filed 05/06/21 Page 5 of 9 Page ID #5


       6.      The facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A, which is attached and fully incorporated by reference.

       7.      The defendant property represents property constituting or derived from proceeds of

violations of Title 18, United States Code, Sections 1341 (Mail Fraud); Title 18, United States Code,

Section 1951 (Extortion); Title 18, United States Code, Section 1956 (Money Laundering); and Title

18, United States Code, Section 1957 (Monetary Transaction in Criminally Derived Property) and is

subject to forfeiture pursuant to 18 U.S.C. ' 981(a)(1)(A) and 18 U.S.C. ' 981(a)(1)(C).

       8.      The property is already in the possession, custody, and control of the United States.

       WHEREFORE, the United States of America respectfully requests that a Warrant and

Summons for Arrest of Articles In Rem be issued for the 1962 Chevrolet Impala Convertible, bearing

VIN: 21869F279747, with all accessories, attachments, and components thereon; that due notice be

given to all parties to appear and show cause why the forfeiture should not be decreed; that judgment

be entered declaring the defendant property to be forfeited to the United States of America for

disposition according to law; and that the United States of America be granted such other and further

relief as this Court may deem just and proper, together with the costs and disbursements of this action.

                                                 COUNT IV

       1.      This is a civil action in rem brought to enforce the provisions of 18 U.S.C. '

981(a)(1)(A) and 18 U.S.C. ' 981(a)(1)(C) for property constituting or derived from proceeds of

violations of Title 18, United States Code, Sections 1341 (Mail Fraud); Title 18, United States Code,

Section 1951 (Extortion); Title 18, United States Code, Section 1956 (Money Laundering); and Title

18, United States Code, Section 1957 (Monetary Transaction in Criminally Derived Property).

       2.      This Court has subject-matter jurisdiction over this matter by virtue of 28 U.S.C.

' 1345, in rem jurisdiction by virtue of 28 U.S.C. ' 1355, and venue by virtue of 28 U.S.C. ' 1395(b).

                                                    5
        Case 3:21-cv-00456 Document 1 Filed 05/06/21 Page 6 of 9 Page ID #6


        3.     The defendant property is $59,624.20 in funds seized from Regions Bank Account No.

4577.

        4.     The defendant property was seized on or about November 19, 2020, from Regions

Bank located in O’Fallon, St. Clair County, Illinois.

        5.     The property consists of currency which has been deposited in the account of Asset

Forfeiture Fund, U.S. Treasury Account c/o Federal Reserve Bank located in St. Louis, Missouri.

        6.     The facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A, which is attached and fully incorporated by reference.

        7.     The defendant property represents property constituting or derived from proceeds of

violations of Title 18, United States Code, Sections 1341 (Mail Fraud); Title 18, United States Code,

Section 1951 (Extortion); Title 18, United States Code, Section 1956 (Money Laundering); and Title

18, United States Code, Section 1957 (Monetary Transaction in Criminally Derived Property) and is

subject to forfeiture pursuant to 18 U.S.C. ' 981(a)(1)(A) and 18 U.S.C. ' 981(a)(1)(C).

        8.     The property is already in the possession, custody, and control of the United States.

        WHEREFORE, the United States of America respectfully requests that a Warrant and

Summons for Arrest of Articles In Rem be issued for the $59,624.20 in funds seized from Regions

Bank Account No. 4577; that due notice be given to all parties to appear and show cause why the

forfeiture should not be decreed; that judgment be entered declaring the defendant property to be

forfeited to the United States of America for disposition according to law; and that the United States

of America be granted such other and further relief as this Court may deem just and proper, together

with the costs and disbursements of this action.

                                                   COUNT V

        1.     This is a civil action in rem brought to enforce the provisions of 18 U.S.C. '

                                                    6
       Case 3:21-cv-00456 Document 1 Filed 05/06/21 Page 7 of 9 Page ID #7


981(a)(1)(A) and 18 U.S.C. ' 981(a)(1)(C) for property constituting or derived from proceeds of

violations of Title 18, United States Code, Sections 1341 (Mail Fraud); Title 18, United States Code,

Section 1951 (Extortion); Title 18, United States Code, Section 1956 (Money Laundering); and Title

18, United States Code, Section 1957 (Monetary Transaction in Criminally Derived Property).

       2.      This Court has subject-matter jurisdiction over this matter by virtue of 28 U.S.C.

' 1345, in rem jurisdiction by virtue of 28 U.S.C. ' 1355, and venue by virtue of 28 U.S.C. ' 1395(b).

       3.      The defendant property is $17,065.66 in funds seized from Scott Credit Union Account

No. 8198.

       4.      The defendant property was seized on or about November 19, 2020, from Scott Credit

Union located in Edwardsville, Madison County, Illinois.

       5.      The property consists of currency which has been deposited in the account of Asset

Forfeiture Fund, U.S. Treasury Account c/o Federal Reserve Bank located in St. Louis, Missouri.

       6.      The facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A, which is attached and fully incorporated by reference.

       7.      The defendant property represents property constituting or derived from proceeds of

violations of Title 18, United States Code, Sections 1341 (Mail Fraud); Title 18, United States Code,

Section 1951 (Extortion); Title 18, United States Code, Section 1956 (Money Laundering); and Title

18, United States Code, Section 1957 (Monetary Transaction in Criminally Derived Property) and is

subject to forfeiture pursuant to 18 U.S.C. ' 981(a)(1)(A) and 18 U.S.C. ' 981(a)(1)(C).

       8.      The property is already in the possession, custody, and control of the United States.

       WHEREFORE, the United States of America respectfully requests that a Warrant and

Summons for Arrest of Articles In Rem be issued for the $17,065.66 in funds seized from Scott Credit

Union Account No. 8198; that due notice be given to all parties to appear and show cause why the

                                                   7
       Case 3:21-cv-00456 Document 1 Filed 05/06/21 Page 8 of 9 Page ID #8


forfeiture should not be decreed; that judgment be entered declaring the defendant property to be

forfeited to the United States of America for disposition according to law; and that the United States

of America be granted such other and further relief as this Court may deem just and proper, together

with the costs and disbursements of this action.




                                                     Respectfully submitted,

                                                     STEVEN D. WEINHOEFT
                                                     United States Attorney

                                                     /s/ Adam E. Hanna
                                                     ADAM E. HANNA
                                                     Assistant United States Attorney
                                                     Nine Executive Drive
                                                     Fairview Heights, Illinois 62208
                                                     (618) 628-3700




                                                   8
           Case 3:21-cv-00456 Document 1 Filed 05/06/21 Page 9 of 9 Page ID #9


                                          DECLARATION

        I am a Special Agent with the Federal Bureau of Investigation, and the agent assigned the

responsibility for this case.

        I have read the contents of the foregoing complaint for forfeiture and the exhibits thereto, and

the statements contained therein are true to the best of my knowledge and belief.

        Pursuant to 28 U.S.C. ' 1746(2), I declare under penalty of perjury the foregoing is true and

correct.

        Executed on this 5th day of May, 2021.


                                                        /s/ Adam Hoberg w/consent
                                                        Adam Hoberg
                                                        Special Agent
                                                        Federal Bureau of Investigation




                                                    9
